                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

KORBIN TYLER LAVERN THOMAS,

                       Petitioner,                       Case No. 1:19-cv-519
v.                                                       Honorable Janet T. Neff
LEE PARISH,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because it fails to raise a meritorious federal claim.
                                             Discussion

                       Factual allegations

               Petitioner Korbin Tyler Lavern Thomas is incarcerated with the Michigan

Department of Corrections at the Oaks Correctional Facility (ECF) in Manistee, Michigan. On

September 9, 2015, Petitioner pleaded guilty in the Kalamazoo County Circuit Court to second-

degree murder, in violation of Mich. Comp. Laws § 750.317. On October 5, 2015, the court

sentenced Petitioner to a prison term of 15 to 50 years.

               At Petitioner’s plea hearing, he testified that, on January 11, 2015, in Kalamazoo

County, he came into contact with Jazmyne Gibson; shortly thereafter, he caused her death; and,

he caused her death by shooting her. (Plea Hr’g Tr., ECF No. 5, PageID.112.) Petitioner

acknowledged that when he shot Ms. Gibson he knowingly created a very high risk of death or

great bodily harm by pointing a gun at her that “turned out to be loaded” and pulling the trigger.

(Plea Hr’g Tr., ECF No. 1-2, PageID.35.) At Petitioner’s sentencing hearing, his counsel posited

that Petitioner was teasing and toying when he pointed the rifle at his girlfriend and pulled the

trigger negligently, or perhaps recklessly, unaware that there was a bullet in the chamber.

(Sentencing Hr’g, ECF No. 1-3, PageID.62.)

               Before taking Petitioner’s plea, the trial court reviewed the terms of the plea

bargain:

              [THE PROSECUTOR] MR. WILLIAMS:                     Your Honor, it’s my
       understanding we have a resolution to this matter.

               THE COURT: All right. What would it be?

              MR. WILLIAMS: I’ve advised [defendant’s counsel] Mr. Sappanos that if
       Mr. Thomas pleads guilty to the included offense in count one of second degree
       murder the People would dismiss count two, felony firearm and we have come to a
       sentencing agreement that the Court will have discretion to sentence the Defendant
       between 8 and 15 years.


                                                 2
               THE COURT: At the minimum of the—at the minimum?

               MR. WILLIAMS: The Court—the Court can choose a sentence anywhere
       between 8 and 15 years Your Honor. That’s—we calculate that to be between the
       guidelines of manslaughter and second degree murder so we would have a
       sentencing agreement of a sentence of no less than 8 years, no more than 15 years,
       we’ll leave it to Your Honor’s discretion to fashion appropriate sentence between
       those numbers.

               THE COURT: And there is no agreement on what the maximum would be?

               MR. WILLIAMS: That’s correct, Your Honor.

              THE COURT: All right. And this is a Killebrew agreement and if I decided
       to go outside of that, Mr. Sappanos and his client would have absolute right to
       withdraw, is that your understanding?

               MR . WILLIAMS: That is correct; it is a Killebrew Your Honor.

               THE COURT: Mr. Sappanos, is this your agreement?

               MR. SAPPANOS: It is, Your Honor.

               THE COURT: Most importantly, Mr. Thomas, is this your understanding?

               MR. THOMAS: Yes, Your Honor.

              THE COURT: Has anyone promised you anything else or threatened you
       to make you plead?

               MR. THOMAS: No, Your Honor.

               THE COURT: Is it your own free choice?

               MR. THOMAS: Yes.

(Plea Hr’g Tr., ECF No. 1-2, PageID.31-32.) After Petitioner provided the factual basis for his

plea, the court asked counsel: “Are either of you aware of promises, threats or inducements that

have not been disclosed in open Court on the record today?” (Id., PageID.35.) Both counsel

indicated there were not. (Id.)

               At Petitioner’s sentencing hearing, the trial court calculated Petitioner’s minimum

sentence range under the guidelines to be 12 to 20 years. (Sentencing Hr’g Tr., ECF No. 5,


                                                3
PageID.113.)    The court heard comment from three relatives of the victim.           The victim’s

grandmother asked the court to impose the maximum sentence. (Sentencing Hr’g Tr., ECF No. 1-

3, PageID.47-48.) Thereafter, the prosecutor argued:

       We do have a Killebrew agreement in this matter. We have asked the Court to
       fashion a sentence between 8 and 15 years. I ask the Court to honor that agreement,
       to come up with a sentence within those boundaries as set out and agreed upon by
       the parties.

       On behalf of the family, I would ask the Court to honor their request that the
       sentence be on the upper end of those guidelines.

(Id., PageID.58.) Petitioner’s counsel, on the other hand, argued: “We have discussed the

guidelines and of course, my client would like you to consider the low end of the guidelines.” (Id.,

PageID.63.) Against that backdrop, the trial court announced Petitioner’s sentence:

       All I can do is impose a sanction within the limits provided by law and by the
       agreement that was reached by the parties. When I take everything into
       consideration into what a reasonable sentence is under these circumstances, I come
       to the conclusion that it [is] your sentence, Mr. Thomas, that you serve not longer
       than 50 years with the Michigan Department of Corrections and not less than 15
       years.

(Id., PageID.69.)

               A few months later, Petitioner filed a motion for resentencing or to withdraw his

plea. He contended that the prosecutor had, by asking the court to impose sentence at the higher

end of the agreed range, breached his agreement to remain silent and make no recommendation at

sentencing. Petitioner alternatively claimed that his plea was unknowing and involuntary because

the negotiations led Petitioner to believe that he would be sentenced to no more than 8 years. (Mot.

Hr’g Tr., ECF No. 1-4, PageID.78-79) (“My client at this point feels . . . that . . . had he known

that your Honor was going to give him something above the 8, he wouldn’t have accepted the deal

and he would have went to trial.”).




                                                 4
               At the plea withdrawal hearing, Petitioner’s counsel’s argument shifted from

claiming a promise by the prosecutor to remain silent at sentencing, to an expectation that the

victim’s family would:

       And I believe if I would have told my client that the victim’s family was going to
       come in here and ask you for the max, we wouldn’t have accepted the deal but that’s
       not what we were told and then they did it. And you did give them deference. And
       I don’t know if they influenced you or not, your Honor, if that’s the reason you
       gave him the maximum amount of time or if you would have given him life had the
       had the ability to.

(Id., PageID.79-80.) Nonetheless, at the October 17, 2016 hearing, in response to the court’s

questioning, counsel acknowledged that the negotiations were not one number, but a range of

years: 8 to 15 years. (Id., PageID.80.) Counsel also acknowledged that he was aware of no

authority that would permit the prosecutor to bargain away the victim’s family’s right to speak at

sentencing and request whatever sentence they believed to be appropriate. (Id.) The prosecutor

argued that the range to which the parties agreed was the product of each party giving up

something—the highest and lowest extremes were taken off the table. (Id., PageID.81-82.)

               The trial court played back the entire plea hearing during the motion hearing. The

trial court denied Petitioner’s motions because the court concluded that Petitioner’s claim that the

prosecutor had agreed to an 8-year minimum sentence or to remain silent at sentencing was

unfounded. The court found that Petitioner received exactly what he bargained for and that his

plea was voluntarily, knowingly, and intelligently made. (Mot. Hr’g Tr., ECF No. 97-98.) The

court specifically rejected Petitioner’s contention that the prosecutor agreed to remain silent at

sentencing when he stated at the plea that he would leave the imposition of a minimum sentence

within the agreed range to the court’s discretion. The court noted the local practice was to

specifically agree to “no rec” if the prosecutor intended to not make a sentence recommendation.




                                                 5
(Id., PageID.98-99.) The court believed that the agreement permitted the parties on both sides to

advocate for a number between 8 and 15. (Id., PageID.99.) That is precisely what happened.

                 Petitioner sought to appeal the trial court’s order denying his motion. After a couple

of unsuccessful attempts to file an appeal as of right, Petitioner, with the assistance of counsel,

filed an application for leave to appeal in the Michigan Court of Appeals raising the same issue he

raises in this petition. The court of appeals denied leave “for lack of merit in the grounds

presented[,]” by order entered August 21, 2017. (Mich. Ct. App. Order, ECF No. 1, PageID.18.)

Petitioner, again with the assistance of counsel, then sought leave to appeal in the Michigan

Supreme Court. That court denied leave by order entered April 3, 2018. (Mich. Order, ECF No.

1, PageID.19.)

                 On June 28, 2019, Petitioner, with the assistance of counsel, timely filed his habeas

corpus petition raising one ground for relief: Petitioner’s plea was not voluntary or knowing when

the People violated the sentence agreement to remain silent at sentencing. (Pet., ECF No. 1,

PageID.5.)

                        AEDPA standard

                 This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based upon an unreasonable determination of the facts in light of the evidence presented
                                                   6
in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. __, 135 S. Ct. 1372, 1376 (2015) (internal quotation omitted).

                The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the

Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,

655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not

consider the decisions of lower federal courts. Lopez v. Smith, 574 U.S. 1, 4 (2014); Marshall v

Rodgers, 569 U.S. 58, 64 (2013); Parker v Matthews, 567 U.S. 37, 48-49 (2012); Williams, 529

U.S. at 381-82; Miller v. Straub, 299 F.3d 570, 578-79 (6th Cir. 2002). Moreover, “clearly

established Federal law” does not include decisions of the Supreme Court announced after the last

adjudication of the merits in state court. Greene v. Fisher, 565 U.S. 34, 37-38 (2011). Thus, the

inquiry is limited to an examination of the legal landscape as it would have appeared to the

Michigan state courts in light of Supreme Court precedent at the time of the state-court

adjudication on the merits. Miller v. Stovall, 742 F.3d 642, 644 (6th Cir. 2014) (citing Greene,

565 U.S. at 38).

                A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

135 S. Ct. at 1376 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words,



                                                   7
“[w]here the precise contours of the right remain unclear, state courts enjoy broad discretion in

their adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

               The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is

presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)

(en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey, 271 F.3d at 656. This

presumption of correctness is accorded to findings of state appellate courts, as well as the trial

court. See Sumner v. Mata, 449 U.S. 539, 546 (1981); Smith v. Jago, 888 F.2d 399, 407 n.4 (6th

Cir. 1989).

               III.    Breach of the Plea Agreement

               The Sixth Circuit has recognized that a state prosecutor’s breach of a plea bargain

is a violation of the federal constitution cognizable on habeas review. Dixon v. Alexander, 741

F.2d 121, 123 (6th Cir. 1984). The government may not openly breach a plea agreement. See

Mabry v. Johnson, 467 U.S. 504, 509 (1984) (“[W]hen the prosecution breaches its promise with

respect to an executed plea agreement, the defendant pleads guilty on a false premise, and hence

his conviction cannot stand[.]”). As the Supreme Court stated in Mabry, “‘when a plea rests in

any significant degree on a promise or agreement of the prosecutor, so that it can be said to be part

of the inducement or consideration, such promise must be fulfilled.’” Id. at 509 (quoting

Santobello v. New York, 404 U.S. 257, 262 (1971)).

               The Sixth Circuit has held:

       “Plea agreements are contractual in nature. In interpreting and enforcing them,
       courts use traditional principles of contract law.” United States v. Robison, 924

                                                 8
       F.2d 612, 613 (6th Cir. 1991). One fundamental principle of contract interpretation
       is that “primary importance should be placed upon the words of the contract. Unless
       expressed in some way in the writing, the actual intent of the parties is ineffective,
       except when it can be made the basis for reformation of the writing.” 11 Williston
       on Contracts § 31:4 (4th ed. 2000). Consistent with the principle articulated by
       Williston, this court has held that the state will be held to the literal terms of the
       plea agreement. United States v. Mandell, 905 F.2d 970, 973 (6th Cir. 1990) (citing
       United States v. Kamer, 781 F.2d 1380, 1387 (9th Cir. 1986)).

Smith v. Stegall, 385 F.3d 993, 999 (6th Cir. 2004). The content of a plea agreement and what the

parties agreed to is a question of fact. United States v. Lukse, 286 F.3d 906, 909 (6th Cir. 2002).

               The trial court found that the plea term asserted by Petitioner—that the prosecutor

agreed to remain silent with respect to a sentence recommendation—was not part of the plea

agreement. That finding is reasonable on the record. Moreover, that finding is presumed to be

correct and Petitioner must overcome that presumption with clear and convincing evidence. He

has failed to do so. He offers no evidence other than his unilateral subjective expectation to support

his claim that the prosecutor agreed to remain silent. Accordingly, Petitioner is not entitled to

habeas relief on his claim that the prosecutor breached the plea agreement.

                        Knowing and Voluntary Plea

               A plea not voluntarily and intelligently made has been obtained in violation of due

process and is void. See McCarthy v. United States, 394 U.S. 459, 466 (1969). Petitioner claims

that his plea is invalid because it was not knowingly and voluntarily entered into. See Mabry, 467

U.S. at 508 (“It is well-settled that a voluntary and intelligent plea of guilty made by an accused

person, who has been advised by competent counsel, may not be collaterally attacked.”). The test

for determining a guilty plea’s validity is “‘whether the plea represents a voluntary and intelligent

choice among the alternative courses of action open to the defendant.’” Hill, 474 U.S. at 56

(quoting North Carolina v. Alford, 400 U.S. 25, 31 (1970)).            Courts assessing whether a




                                                  9
defendant’s plea is valid look to “all of the relevant circumstances surrounding it[.]” Brady v.

United States, 397 U.S. 742, 749 (1970).

               In order to find a guilty plea constitutionally valid, several requirements must be

met. The defendant pleading guilty must be competent, see Brady, 397 U.S. at 756, and must have

notice of the nature of the charges against him, see Henderson v. Morgan, 426 U.S. 637, 645 n.13

(1976); Smith v. O’Grady, 312 U.S. 329, 334 (1941). The plea must be entered “voluntarily,” i.e.,

not be the product of “actual or threatened physical harm, or . . . mental coercion overbearing the

will of the defendant” or of state- induced emotions so intense that the defendant was rendered

unable to weigh rationally his options with the help of counsel. Brady, 397 U.S. at 750;

Machibroda v. United States, 368 U.S. 487, 493 (1962) (“A guilty plea, if induced by promises or

threats which deprive it of the character of a voluntary act, is void.”). The defendant must also

understand the consequences of his plea, including the nature of the constitutional protection he is

waiving. Henderson, 426 U.S. at 645 n.13; Brady, 397 U.S. at 755; Machibroda, 368 U.S. at 493

(“Out of just consideration for persons accused of crime, courts are careful that a plea of guilty

shall not be accepted unless made voluntarily after proper advice and with full understanding of

the consequences.”) (internal quotations and citation omitted).

               The trial court considered the validity of Petitioner’s plea under state law,

specifically Mich. Ct. R. 6.310. Nonetheless, the court’s analysis looked to the same issues that

ensure a plea comports with the requirements of due process: was the plea voluntary and knowing.

(Mot. Hr’g Tr., ECF No. 1-4, PageID.95-96.) The trial court concluded:

       that the documentation, the transcripts and the video support that the Defendant
       clearly understood that he would be receiving a sentence somewhere between the
       minimum of 8 and the maximum of 15 years and it could be any number between
       those, including those two numbers, and this was again verified at the time of the
       plea . . . .



                                                10
       Again, the People and the Defendant left it in the Court’s discretion to determine
       what sentence was appropriate. The recommendation that was made by the People
       and by the victim’s family at the time of sentencing did nothing to remove the actual
       selection of an appropriate minimum sentence from the Court’s discretion. Again
       the sentence here that the Defendant received is what he bargained for.

       Accordingly, the Defendant’s motion to withdraw his plea is denied. It was
       voluntarily, knowingly and intelligently made.

(Id., PageID.97-98.)

               The trial judge’s factual determinations are well-supported by the plea hearing

transcript. The court carefully reviewed the terms of the agreement—terms that included a

minimum sentence of 8 to 15 years in the court’s discretion but did not include any term suggesting

that the prosecutor or the victim’s family would forego a recommendation at sentencing or that the

minimum sentence would not exceed 8 years—and Petitioner agreed that those were the terms and

that no other promises had been made.

               Under settled Sixth Circuit authority, Petitioner’s responses to the trial judge, given

under oath at the plea hearing, preclude a later assertion that the prosecutor offered him a specific

sentence in exchange for a plea of guilty. In Baker v. United States, 781 F.2d 85 (6th Cir. 1986),

the trial court inquired concerning the terms of any plea bargain, received a response from the

prosecutor on the record, and received denials from defense counsel, the prosecutor, and the

defendant concerning the existence of any other terms. The Sixth Circuit held that where the trial

court has scrupulously followed the required procedure, “the defendant is bound by his statements

in response to that court’s inquiry.” 781 F.2d at 90 (quoting Moore v. Estelle, 526 F.2d 690, 696-

97 (5th Cir. 1976)). The Sixth Circuit, noting the obvious, observed that a trial judge cannot

possibly administer a plea agreement if it consists of “secret terms known only to the parties.” Id.

               When a state defendant brings a federal habeas petition challenging the

voluntariness of his plea, the state generally satisfies its burden of showing a voluntary and


                                                 11
intelligent plea by producing a transcript of the state-court proceeding. Garcia v. Johnson, 991

F.2d 324, 326 (6th Cir. 1993); see also McAdoo v. Elo, 365 F.3d 487, 494 (6th Cir. 2004) (citing

Garcia, 991 F.3d at 326). Where the transcript is adequate to show that the plea was voluntary

and intelligent, a presumption of correctness attaches to the state court findings of fact and to the

judgment itself. Id. A satisfactory state-court transcript, containing findings after a proper plea

colloquy, places upon petitioner a “heavy burden” to overturn the state findings. Id. at 328; see

also Parke v. Raley, 506 U.S. 20, 29 (1992) (holding that the factual findings of voluntariness

made by the state court are entitled to a presumption of correctness); Blackledge v. Allison, 431

U.S. 63, 73 (1977) (a solemn plea of guilty presents a “formidable barrier” to a subsequent claim

to the contrary).

               Petitioner offers no evidence to overcome that presumption, much less clear and

convincing evidence, other than his apparent subjective misunderstanding. Such subjective

misunderstandings have been routinely rejected as grounds to invalidate a guilty plea. See Marks

v. Davis, 504 F. App’x 383, 385-86 (6th Cir. 2012) (based on plea colloquy, court rejected

petitioner’s claim of misunderstanding that the calculated minimum range under Michigan’s

sentencing guidelines was actually the minimum and maximum sentence); McAdoo, 365 F.3d

at 487 (court rejected petitioner’s claim that subjective misunderstanding regarding meaning of

life sentence versus parolable life sentence rendered plea involuntary); Nichols v. Perini, 818 F.2d

554, 558 (6th Cir. 1987) (court held that where sentence was longer than that expected based on

petitioner’s subjective belief regarding likely sentence, even when that belief is prompted by

counsel’s “guesstimate,” there was no procedural or constitutional defect); United States ex rel.

Curtis v. Zelker, 466 F.2d 1092, 1098 (2d Cir. 1972) (“[A] defendant’s mistaken subjective

impressions gained from conferences with his legal counsel, in the absence of substantial objective



                                                 12
proof showing that they were reasonably justified, do not provide sufficient grounds upon which

to set aside his guilty plea.”).

                   Accordingly, the state court’s rejection of Petitioner’s subjective misunderstanding

as a ground to invalidate his plea, and the court’s reliance on Petitioner’s statements during the

plea colloquy to support the validity of the plea, are neither contrary to, nor an unreasonable

application of, clearly established federal law. Moreover, the state court’s determinations of fact

in support of its conclusions are not unreasonable on the relevant record.1 Therefore, Petitioner is

not entitled to habeas relief.

                                                     Conclusion

                  In light of the foregoing, the Court will summarily dismiss Petitioner’s application

pursuant to Rule 4 because it fails to raise a meritorious federal claim.

                                          Certificate of Appealability

                  Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This Court’s

dismissal of Petitioner’s action under Rule 4 of the Rules Governing § 2254 Cases is a

determination that the habeas action, on its face, lacks sufficient merit to warrant service. It would

be highly unlikely for this Court to grant a certificate, thus indicating to the Sixth Circuit Court of

Appeals that an issue merits review, when the Court has already determined that the action is so

lacking in merit that service is not warranted. See Love v. Butler, 952 F.2d 10, 15 (1st Cir. 1991)

(it is “somewhat anomalous” for the court to summarily dismiss under Rule 4 and grant a

certificate); Hendricks v. Vasquez, 908 F.2d 490, 492 (9th Cir. 1990) (requiring reversal where


1
  Although the state court record is not complete, Petitioner has attached to his petition all of the documents necessary
to a determination of the validity of his plea.

                                                          13
court summarily dismissed under Rule 4 but granted certificate); Dory v. Comm’r of Corr. of New

York, 865 F.2d 44, 46 (2d Cir. 1989) (it was “intrinsically contradictory” to grant a certificate when

habeas action does not warrant service under Rule 4); Williams v. Kullman, 722 F.2d 1048, 1050

n.1 (2d Cir. 1983) (issuing certificate would be inconsistent with a summary dismissal).

                The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” Id. “A petitioner satisfies this standard by demonstrating that . . .

jurists could conclude the issues presented are adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this standard, the Court

may not conduct a full merits review, but must limit its examination to a threshold inquiry into the

underlying merit of Petitioner’s claims. Id.

                The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability.




                                                 14
           The Court will enter a judgment and order consistent with this opinion.




Dated: August 13, 2019                          /s/ Janet T. Neff
                                                Janet T. Neff
                                                United States District Judge




                                           15
